932 F.2d 963
57 Fair Empl.Prac.Cas.  1896
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leo R. EDWARDS, Plaintiff-Appellant,v.Joe CULLIPHER CHRYSLER-PLYMOUTH, INCORPORATED, JoeCullipher, Individually, Curtis James Gordon,Individually, Tony Albanese,Individually, Defendants-Appellees.
No. 90-1545.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1991.Decided May 6, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Malcolm J. Howard, District Judge.  (CA-89-86-4-CIV)
Leo R. Edwards, appellant pro se.
Fitzhugh Ellsworth Wallace, Jr., Wallace, Morris, Barwick & Rochelle, P.A., Kinston, N.C., for appellees.
F.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Leo R. Edwards appeals from the district court's order dismissing his Title VII suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Edwards v. Joe Cullipher Chrysler-Plymouth, CA-89-86-4-CIV (E.D.N.C. Sept. 28, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.